Citation Nr: 1805185	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

In October 2014 and January 2017, the Board remanded the case for the Veteran to be scheduled for his requested video conference hearing before the Board.  The case has been returned to the Board for appellate review.  There was substantial compliance, collectively, with the October 2014 and January 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2017, the Veteran was notified by letter that he was scheduled for a video conference hearing before the Board in April 2017.  The March 2017 notice was sent to the most recent address of record and has not been returned as undeliverable.  The Veteran failed to appear for the April 2017 hearing and, as of this date, no response has been received by the Veteran or his representative.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d). 

In August 2017, the Board reopened this claim on the basis new and material evidence had been received, and again remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

For the reasons discussed below, this claim is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As previously mentioned, in August 2017, the Board determined new and material evidence had been received to reopen the claim for service connection for right and left knee disabilities.  The Board then remanded the appeal as the evidence of record was insufficient to adjudicate the claims.  Specifically, the AOJ was directed to obtain a medical opinion for the Veteran's post-service diagnosis of degenerative changes of the knees and in-service occurrences (other than exposure to cold weather) as noted in the December 2009 and April 2012 VA Forms 21-4138.  

However, on remand, the RO instead rescheduled the Veteran for a hearing before the Board, to which he did not appear.  There is no indication a VA examination was scheduled.  As the directives found in the August 2017 Board remand order were not complied with, the Board must remand this appeal for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from a qualified clinician for the right and left knees.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale for any opinion expressed must be provided.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's diagnosis of degenerative changes of the knees (even if since resolved) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include cold weather injuries and an injury to the right leg as reported by the Veteran in the April 2012 VA Form 21-4138. 

The examiner is advised that VA has conceded the occurrence of the cold weather injuries. 

2.  Then, the RO should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

